        Case 2:21-cv-01629-JDP Document 3 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW JESSE HERNANDEZ, Sr.,                       Case No. 2:21-cv-01629-JDP (PC)
12                       Plaintiff,                      ORDER DIRECTING PLAINTIFF TO FILE
                                                         AN APPLICATION TO PROCEED IN
13              v.                                       FORMA PAUPERIS OR PAY THE FILING
                                                         FEE
14    BRIAN KIBLER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed a completed in forma pauperis affidavit or paid

19   the required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or to submit the required fees totaling $402.00.

22          The revised in forma pauperis application form includes a section that must be completed

23   by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

24   account statement for the six-month period immediately preceding the filing of this action.

25   However, this section is for non-CDCR incarcerated prisoners only. Because plaintiff is housed

26
            1
27             If leave to file in forma pauperis is granted, plaintiff will still be required to pay the
     filing fee but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are
28   not required to pay the $52.00 administrative fee.
                                                          1
        Case 2:21-cv-01629-JDP Document 3 Filed 09/16/21 Page 2 of 2


 1   in CDCR custody, the CDCR will email plaintiff’s certified financial information directly to the

 2   court. But plaintiff must still provide a signed and dated application to proceed in forma

 3   pauperis.

 4            In accordance with the above, it is hereby ORDERED that:

 5            1. Plaintiff shall submit, within thirty days from the date of this order, either a properly

 6   completed application to proceed in forma pauperis on the form provided by the Clerk of Court,

 7   or the required fees in the amount of $402.00. Plaintiff’s failure to comply with this order will

 8   result in a recommendation that this action be dismissed.

 9            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

10   Forma Pauperis By a Prisoner.

11
     IT IS SO ORDERED.
12

13
     Dated:      September 16, 2021
14                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
